


110 HR 135 RH: To establish the Twenty-First Century Water

U.S. House of Representatives
2008-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 429
		110th CONGRESS
		2d Session
		H. R. 135
		[Report No. 110–504, Parts I
		  and II]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			January 4, 2007
			Mr. Linder (for
			 himself, Mr. Butterfield,
			 Ms. Bordallo,
			 Mr. Norwood,
			 Mr. Gary G. Miller of California, and
			 Mr. Terry) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the
			 Committee on Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		
			December 19, 2007
			Reported from the Committee on Natural
			 Resources
		
		
			December 19, 2007
			Referral to the Committee on Transportation and
			 Infrastructure extended for a period ending not later than
			 January 15, 2008 
		
		
			January 15, 2008
			Referral to the Committee on Transportation and
			 Infrastructure extended for a period ending not later than
			 February 29, 2008
		
		
			February 29, 2008
			Referral to the Committee on Transportation and
			 Infrastructure extended for a period ending not later than
			 April 30, 2008
		
		
			April 30, 2008
			Referral to the Committee on Transportation and
			 Infrastructure extended for a period ending not later than May
			 22, 2008
		
		
			May 22, 2008
			Referral to the Committee on Transportation and
			 Infrastructure extended for a period ending not later than
			 June 6, 2008
		
		
			June 4, 2008
			Additional sponsors: Mr.
			 Goodlatte, Mr. Sessions,
			 Mrs. Napolitano,
			 Mr. Price of Georgia,
			 Mr. Gingrey,
			 Mr. Kuhl of New York,
			 Mrs. Musgrave,
			 Mr. Marchant,
			 Mr. Weldon of Florida,
			 Mr. Costa,
			 Mr. Hastings of Florida,
			 Mr. Shadegg,
			 Mr. Davis of Illinois,
			 Mr. Stupak,
			 Ms. Loretta Sanchez of California,
			 Mr. Scott of Georgia,
			 Mr. Kingston,
			 Mr. Marshall,
			 Mr. Bishop of Georgia,
			 Mr. Deal of Georgia,
			 Mr. Johnson of Georgia,
			 Mr. Lewis of Georgia,
			 Mr. Hinojosa, and
			 Mr. Calvert
		
		
			June 4, 2008
			Reported from the
			 Committee on Transportation and
			 Infrastructure with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on January 4, 2007
		
		A BILL
		To establish the Twenty-First Century Water
		  Commission to study and develop recommendations for a comprehensive water
		  strategy to address future water needs.
	
	
		1.21st Century Water
			 Commission
			(a)EstablishmentThere
			 is established a commission to be known as the 21st Century Water Commission
			 (in this section referred to as the Commission).
			(b)DutiesThe duties of the Commission shall be
			 to—
				(1)use existing water studies and assessments
			 and conduct such additional studies and assessments as may be necessary,
			 including studies and assessments on climate change impacts, to—
					(A)project future water
			 supply needs and demand;
					(B)develop national and regional assessments
			 on flood risk and water availability; and
					(C)develop national and regional trends
			 related to water quality;
					(2)study current water management programs of
			 Federal, interstate, State, and local agencies and private sector entities
			 directed at increasing water supplies, managing flood risk, and improving the
			 availability, reliability, and quality of water resources; and
				(3)develop recommendations,
			 in consultation with representatives of such agencies and entities, for a
			 comprehensive water strategy that—
					(A)identifies incentives to
			 ensure an adequate and dependable supply of water to meet the needs of the
			 United States for the next 50 years;
					(B)considers all available
			 technologies and other methods to optimize water supply reliability,
			 availability, and quality, while safeguarding and enhancing the
			 environment;
					(C)suggests financing
			 options, incentives, and opportunities for development of comprehensive
			 watershed management plans, regional watershed planning, holistically designed
			 water resources projects, and increased use of nonstructural elements
			 (including green infrastructure and low impact development techniques);
					(D)encourages, to the
			 maximum extent practicable, the integration of flood control and water supply
			 projects, including recommendations for capturing excess water and flood water
			 for conservation and reuse;
					(E)suggests options to
			 promote the use of, and reduce biases against, nonstructural elements
			 (including green infrastructure and low impact development techniques) when
			 managing stormwater, including features that—
						(i)preserve and restore
			 natural processes, landforms (such as floodplains), natural storage, natural
			 vegetated stream side buffers, wetlands, or other topographical
			 features;
						(ii)utilize natural design
			 techniques that infiltrate, filter, store, evaporate, and detain water close to
			 its source; or
						(iii)minimize the use of
			 impervious surfaces;
						(F)encourages the avoidance
			 and minimization of adverse impacts to natural systems, and where possible, the
			 restoration of natural systems; and
					(G)addresses other
			 objectives related to a comprehensive water strategy which the Commission shall
			 consider appropriate.
					(c)Development of a
			 comprehensive water strategy
				(1)Impacts of climate
			 changeIn developing
			 recommendations for a comprehensive water strategy, the Commission
			 shall—
					(A)evaluate the effectiveness of existing
			 hazard mitigation strategies and contingency planning provisions for Federal,
			 interstate, State, and local water management programs in light of climate
			 change impacts, including sea level rise, changing weather patterns, increased
			 risk of flooding or drought, and associated impacts to water quality;
					(B)consider and evaluate the
			 impacts of climate change;
					(C)include strategies for
			 using best available climate science in projections of future flood and drought
			 risk, and for developing hazard mitigation strategies to protect water quality
			 in extreme weather conditions caused by climate change; and
					(D)identify adaptation
			 techniques, or further research needs of adaptation techniques, for responding
			 to climate change impacts.
					(2)Policy
			 ConsiderationsIn developing
			 recommendations for a comprehensive water strategy, the Commission
			 shall—
					(A)respect the primary role of States in
			 adjudicating, administering, and regulating water rights and water uses;
					(B)identify whether
			 recommendations are consistent with existing laws, treaties, decrees, and
			 interstate compacts;
					(C)identify duplication
			 among Federal governmental programs, and make recommendations to improve
			 coordination among Federal, interstate, State, and local agencies; and
					(D)avoid suggesting
			 strategies for increased mandates on State and local governments.
					(d)Membership
				(1)Number and
			 appointmentThe Commission shall be composed of 11 members who
			 shall be appointed, not later than 90 days after the date of enactment of this
			 Act, as follows:
					(A)3 members appointed by
			 the President.
					(B)3 members appointed by the Speaker of the
			 House of Representatives from a list of 6 individuals—
						(i)3 nominated for that
			 appointment by the chairman of the Committee on Transportation and
			 Infrastructure of the House of Representatives; and
						(ii)3 nominated for that
			 appointment by the chairman of the Committee on Natural Resources of the House
			 of Representatives.
						(C)3 members appointed by
			 the majority leader of the Senate from a list of 6 individuals—
						(i)3 nominated for that
			 appointment by the chairman of the Committee on Environment and Public Works of
			 the Senate; and
						(ii)3 nominated for that
			 appointment by the chairman of the Committee on Energy and Natural Resources of
			 the Senate.
						(D)1 member appointed by the
			 minority leader of the House of Representatives from a list of 2
			 individuals—
						(i)1 nominated for that
			 appointment by the ranking member of the Committee on Transportation and
			 Infrastructure of the House of Representatives; and
						(ii)1 nominated for that
			 appointment by the ranking member of the Committee on Natural Resources of the
			 House of Representatives.
						(E)1 member appointed by the
			 minority leader of the Senate from a list of 2 individuals—
						(i)1 nominated for that
			 appointment by the ranking member of the Committee on Environment and Public
			 Works of the Senate; and
						(ii)1 nominated for that
			 appointment by the ranking member of the Committee on Energy and Natural
			 Resources of the Senate.
						(2)Qualifications
					(A)Recognized standing and
			 distinctionMembers shall be appointed to the Commission from
			 among individuals who are of recognized standing and distinction in water
			 policy issues.
					(B)LimitationA
			 person while serving as a member of the Commission may not hold any other
			 position as an officer or employee of the United States, except as a retired
			 officer or retired civilian employee of the United States.
					(C)Other
			 considerationsIn appointing members of the Commission, every
			 effort shall be made to ensure that the members represent a broad cross section
			 of regional and geographical perspectives in the United States.
					(3)ChairpersonThe
			 Chairperson of the Commission shall be elected by a majority vote of the
			 members of the Commission.
				(4)TermsMembers
			 of the Commission shall serve for the life of the Commission.
				(5)VacanciesA
			 vacancy on the Commission shall not affect its operation and shall be filled in
			 the manner in which the original appointment was made.
				(6)Compensation and travel
			 expensesMembers of the Commission shall serve without
			 compensation; except that members shall receive travel expenses, including per
			 diem in lieu of subsistence, in accordance with applicable provisions under
			 subchapter I of chapter 57, United States Code.
				(e)Meetings and
			 quorum
				(1)MeetingsThe
			 Commission shall hold its first meeting not later than 60 days after the date
			 on which all original members are appointed under subsection (d) and shall hold
			 additional meetings at the call of the Chairperson or a majority of its
			 members.
				(2)QuorumA
			 majority of the members of the Commission shall constitute a quorum for the
			 transaction of business.
				(f)StaffingThe Chairperson of the Commission may,
			 without regard to the civil service laws and regulations, appoint and terminate
			 an Executive Director and such other additional personnel as may be necessary
			 for the Commission to perform its duties. The Executive Director shall be
			 compensated at a rate not to exceed the annual rate of basic pay for GS–15 of
			 the General Schedule. The employment and termination of an Executive Director
			 shall be subject to confirmation by a majority of the members of the
			 Commission.
			(g)Hearings
				(1)Minimum
			 numberThe Commission shall hold no fewer than 10 hearings during
			 the life of the Commission.
				(2)In conjunction with
			 meetingsHearings may be held in conjunction with meetings of the
			 Commission.
				(3)Testimony and
			 evidenceThe Commission may take such testimony and receive such
			 evidence as the Commission considers appropriate to carry out this
			 section.
				(4)SpecifiedAt
			 least one hearing shall be held in Washington, District of Columbia, for the
			 purpose of taking testimony of representatives of Federal agencies, national
			 organizations, and Members of Congress. At least one hearing shall focus on
			 potential water resource issues relating to climate change and how to mitigate
			 the harms of climate change-related weather events.
				(5)NonspecifiedHearings,
			 other than those referred to in paragraph (4), shall be scheduled in distinct
			 geographical regions of the United States. In conducting such hearings, the
			 Commission should seek to ensure testimony from individuals with a diversity of
			 experiences, including those who work on water issues at all levels of
			 government and in the private sector.
				(h)Information and support
			 from federal agenciesUpon request of the Commission, the head of
			 a Federal department or agency shall—
				(1)provide to the
			 Commission, within 30 days of the request, such information as the Commission
			 considers necessary to carry out this section; and
				(2)detail to temporary duty
			 with the Commission on a reimbursable basis such personnel as the Commission
			 considers necessary to carry out this section.
				(i)Interim
			 reportsNot later than one year after the date of the first
			 meeting of the Commission, and every year thereafter, the Commission shall
			 submit an interim report containing a detailed summary of its progress,
			 including meetings held and hearings conducted before the date of the report,
			 to—
				(1)the President; and
				(2)Congress.
				(j)Final
			 reportAs soon as practicable, but not later than 5 years after
			 the date of the first meeting of the Commission, the Commission shall submit a
			 final report containing a detailed statement of the findings and conclusions of
			 the Commission and recommendations for legislation and other policies to
			 implement such findings and conclusions to—
				(1)the President;
				(2)the Committee on Natural
			 Resources and the Committee on Transportation and Infrastructure of the House
			 of Representatives; and
				(3)the Committee on Energy
			 and Natural Resources and the Committee on Environment and Public Works of the
			 Senate.
				(k)TerminationThe
			 Commission shall terminate not later than 30 days after the date on which the
			 Commission transmits a final report under subsection (j).
			(l)Applicability of
			 federal advisory committee actThe Federal Advisory Committee Act
			 (5 U.S.C. App. 1 et seq.) shall not apply to the Commission.
			(m)Authorization of
			 appropriationsThere is authorized to be appropriated $12,000,000
			 to carry out this section.
			
	
		June 4, 2008
		Reported from the
		  Committee on Transportation and
		  Infrastructure with an amendment
	
